The light of
human existence is kindled by man's longing for
salvation. The essence of the message of divine prophets
and the content of the teachings of prominent sages have
been primarily aimed at human salvation. It is painful to
observe in the arena of human history the deprivation and
abject misery of human beings; the deprivation of women,
men and children enslaved by the whims of the ruling
powers; and the ill fate of rulers deprived of compassion
and sympathy for their own nations. Hence, virtuous rule
and good governance have been evanescent in human
history.
Ironically, much too often will and freedom of
thought have been frustrated and liberty suffocated in the
name of salvation, and much too often salvation has been
portrayed as disposing of any and all restraints on
insatiable human desires. Reason and love have thus been
sacrificed at the altar of the whim. At times, liberty has
been trampled in the name of justice, and at other times
justice has been obliterated in the name of freedom. The
result has been humanityâs age-old deprivation from both
justice in liberty and liberty in justice.
It is only a few centuries since genuine knowledge
began to be construed as the source of power rather than
an agent of its control. Ever since, knowledge, instead of
serving human salvation and exalting human character,
has been used as an instrument in the hands of those
whose only object is to advance their own narrow,
utilitarian self-interest.
Despite its magnificent progress, humanity has
suffered massively over these centuries from
discrimination and anguish. Survivors are still among us
who can testify to the incalculable destruction caused by
the two world wars, and despite the birth of the United
Nations â€” a positive achievement for mankind â€” true
peace based on justice still remains a scarcity.
Particularly desperate is the situation of the countries
in the underdeveloped world, where so many still suffer
from famine, illiteracy and disease, and some remain at
the mercy of rulers who do not even take the trouble of
pretending to respect democratic standards or enjoy
popular support. So often they attempt to replace the
absence of popular support by dependence on power
whose sole purpose is the pursuit of domination and self-
interest.
Oppressive and dependent governments deny their
people the opportunity to experience democracy by
perpetuating intimidation and terror in society, and they
3


promote a culture of violence which inadvertently leads
their opponents to resort to the same. The powers that breed
and nurture such regimes can therefore not escape blame.
Primarily responsible here are those powers whose
intelligence services take pride in their dark record of
overthrowing popular governments and supporting
unpopular ones.
This image of our world is indeed grim and repulsive.
Until the day that the wise and the learned wrest the reins
of power from the unwise and the capricious, this image
cannot at all be transformed.
Nonetheless, in my opinion, beyond the darkness and
doom, genuine beauty can still be discerned in the deeper
layers of history. I can assert with certitude that, on the
whole, human life has blossomed spiritually and materially.
Anti-colonial struggles and independence movements of
many nations in this century exemplify this blossoming and
progress. The collapse of the bipolar world order in the
final decade of this century and the swift march of the
world towards diversity, coupled with renewed assertion of
identity in the international arena by nations demanding
equality, are other significant achievements in this direction.
The fantasy of a unipolar world ruled by a single
super-Power is but an illusion, indicating the failure of its
holders to keep pace with history. I am confident that
powerful nations, such as the American people, will not
accept that their good name, potential and national prestige
be exploited for the advancement of the dream of a
unipolar world by the politicians, motivated by the short-
sighted material and factional interests of a few. The
evolution of public opinion in the West in support of
peaceful relations on the basis of mutual respect testifies to
this assertion.
Now allow me to speak here as a man from the East,
the origin of brilliant civilizations and the birthplace of
divine prophets â€” Abraham, Moses, Jesus and Mohammed,
peace be upon them all. I come from the noble land of Iran,
representing a great and renowned nation famed for its
ancient civilization, as well as for its distinguished
contribution to the founding and expansion of the Islamic
civilization, a nation that has survived the strong winds of
despotism, reaction and submission, relying on its cultural
and human wealth. It is a nation which pioneered in the
East the establishment of civil society and constitutional
government in the course of its contemporary history, even
though, as a result of foreign interference and domestic
deficiencies, at times it may have faltered in its course; a
nation which has been at the forefront of the struggle for
independence and against colonialism, although its
national movement was subverted by a foreign-
orchestrated coup. And it is a nation which carries the
torch of its popular revolution, not won by force of arms
or a coup, but by dethroning a regime of coup dâÃ©tat
through the power of the enlightened word. In the course
of its new experience, our nation has endured eight years
of an imposed war, pressure, sanctions and various unfair
accusations. It has also fallen victim to terrorism, the
ominous phenomenon of the twentieth century.
Today, the Iranian nation draws on its past to
contemplate a better future, while defying reactionary
tendencies and, backed by principles and ideals rooted in
its religious, national, historical and revolutionary heritage
and benefiting from positive achievements of
contemporary civilization, marches, be it through trial and
error, towards a promising tomorrow.
The Islamic revolution of the Iranian people was a
revolt of reason against coercion and suppression.
Certainly, a revolution which resorted to logic in the
phase of destruction is much better disposed to resort to
dialogue and reason in the phase of construction. Hence,
it calls for a dialogue among civilizations and cultures
instead of a clash between them.
From this rostrum and the pulpit of the United
Nations, I announce that humanity, despite all calamities
and hardships, is heading towards emancipation and
liberty. This is the unalterable divine providence and
human destiny. The malice and depravity of no individual
can ever violate divine providence and the course of
history.
The word â€œhistoryâ€ predates â€œphilosophyâ€, and man
is the pillar of history. History itself is the reflection of
the light of being upon various facets and dimensions of
human existence. Thus, it is a unique and universal entity,
albeit diverse in nature. Whenever this unique entity takes
on a new guise, a new era is ushered in. Our assessment
of history indeed emanates from our perception of
humanity â€” its pivot and pillar.
Human beings, who, in the Persian poet Saadiâs
eloquent description borrowed from a saying of the holy
Prophet of Islam, are various organs of the same body,
are outside the reach of biology or psychology.
Understanding human beings requires a philosophical and
reflective view of man and history. God created man with
His own hand and in His own image, and He breathed
into him of His own spirit, and thus humanity is but a
4


single entity, and so is its history. The hand of God granted
humankind history, will and freedom of choice; the image
of God provided him culture, spirituality and liberty; and
the spirit of God bestowed upon him life and vitality. Thus,
human beings have come to possess history, culture and
liberty.
Not only do all human beings originate from one and
the same origin and share a continuous and integrated
history, but also one may further postulate a single final
purpose. This purpose of history is none other than spiritual
culture, and genuine human liberty is its absolute
prerequisite.
Whether or not one subscribes to the view that man is
doomed to whirl in iterative historical cycles or to grapple
with historical moments or epochs, and whether or not one
holds history to be self-driven, driven by human urges, by
modes of production or by superhuman heroes, everyone
can agree that it is only the ever-inspiring fountain of faith
that breaks every old and new shackle from humanity and
arrests the iterative eternal cycle, eventually emancipating
humankind from the bounds of historical determinism, just
as it is only the vivifying breeze of liberty that can offer
faith and spirituality to humanity.
It is thus that humankind could, in consonance with
the mystic Persian poet Hafez, serenade that
â€œI will subvert this high inverted vault if it should ere
rotate 'gainst my dictate.â€
Or, in the words of the Gospel according to Saint Mark,
if one had faith in God one could say to the mountain
â€œBe thou removed, and be thou cast into the seaâ€ (The
Holy Bible, Mark 11:23)
Through such an understanding of freedom, the tenets
of human dignity can be upheld in the face of political
domination and virtue, and hope against baneful blasts of
despair and nihilism. Here, one can discern the trajectory of
history towards liberty.
The history of humankind is the history of liberty.
Only that interpretation which describes history as the arena
for manifestation of liberty can provide an opening of the
past for the benefit of mankind. Regardless of all
philosophical systems that have attempted to attribute
meanings, directions and laws of evolution to history, we
can realize that because human history is intertwined with
the history of liberty, when human beings are liberated
from imposed constraints of exploitation and social
enslavement, as well as from unrefined animal instincts
such as violence and savagery, they will then side with
truth and justice in line with their human nature. Thence,
human history shall become the glorious history of truth
and realization of justice. And this could be another
expression of the famous religious doctrine of
Messianism.
Whether we embark on an empirical and inductive
study of history or an intuitive one, most thinkers would
agree that the essence of humanity has flourished and that
more veils of ignorance have been removed from the
minds of human beings.
I have deliberately used the word â€œflourishedâ€
instead of the more common terms, such as â€œhistorical
progressâ€, in order to emphasize that, whatever school of
philosophy of history we may follow, we can still share
an understanding of this general and universal conception
of history.
The establishment and continued functioning of the
United Nations is a testament to the progressive path of
the world and of human history. Today it does not require
much argument to establish that instead of war and
bloodshed one could and indeed ought to resort to
discourse and dialogue. That fact has not been achieved
easily, as if the bloodstained history of humanity forms an
antecedent to this seemingly simple proposition.
Yet so long as imprudent potentates can obliterate
flowers and trees, hope and mirth from the face of the
Earth with a quick stroke of their folly and cruelty, it is
premature to celebrate the ultimate triumph of the Logos
over the sword.
The twentieth century did not only witness the
manifestations of violence and human sufferings at the
hands of old colonialists and the unprecedented injustice
of their modern heirs; it was also the century of the rise
and fall of totalitarian regimes. Let us hope that in the
coming century resort to force and violence shall not be
glorified and that the essence of political power shall be
compassion and justice, externally manifested in dialogue
between civilizations.
The question is how the United Nations may take
the necessary measures to respond to this evolving global
climate, and what impact it will have on the changing
course of the life of mankind longing for salvation.
5


I would like to propose, in the name of the Islamic
Republic of Iran, that the United Nations, as a first step,
designate the year 2001 as the â€œYear of Dialogue Among
Civilizationsâ€, in the earnest hope that through such a
dialogue the realization of universal justice and liberty may
be initiated.
Among the worthiest achievements of this century is
the acceptance of the necessity and significance of dialogue
and the rejection of force, the promotion of understanding
in the cultural, economic and political fields, and the
strengthening of the foundations of liberty, justice and
human rights. The establishment and enhancement of
civility, whether at the national or international level, is
contingent upon dialogue among societies and civilizations
representing various views, inclinations and approaches. If
humanity, at the threshold of the new century and
millennium, devotes all its efforts to institutionalizing
dialogue, replacing hostility and confrontation with
discourse and understanding, it will leave an invaluable
legacy for the benefit of future generations.
Similarly, it is necessary that as members of the
United Nations we revisit the history of the formation of
this Organization, with a view to reforming and improving
the institution through a rational exchange of views.
The United Nations took shape in a dark era of human
history, when many of its current members were still
experiencing the bitter and abominable conditions of
colonial rule. As a consequence, the new Organization
reflected the domination of the powerful few. Things have
changed now, and the opportunity has presented itself to
restructure this Organization, particularly its Security
Council. Here I would like to refer to the wise statement of
the leader of the Islamic Republic of Iran in his inaugural
address to the Eighth Session of the Islamic Summit
Conference, held in Tehran, that the Islamic countries,
representing one billion and several hundred million people,
should acquire a permanent seat in the United Nations
Security Council, with the same privileges as current
permanent members, as long as they are enjoyed by those
members.
The time has come to reject, through understanding,
the discriminatory veto privilege, and in so doing take
another step towards the recognition of fair and equal rights
of all Member States.
Let us all join hands in solidarity against genocide,
aggression and the humiliation of mankind in various
corners of the world. Let us prevent the continuation of
shameful tragedies which have tarnished the face of this
century in Palestine, Afghanistan and Kosovo, and in
many other parts of Africa, Asia and Latin America.
Peace and security in the Middle East, imperative as
they are, will only be established through the recognition
of the right of all Palestinians to exercise sovereignty over
their ancestral homeland. The presently occupied Al-Quds
al-Sharif ought to be the house of dialogue and
understanding. Resonating from the depth of history, its
voice speaks intrinsically against racism and Zionism.
Great monotheistic religions can live peacefully together
in Al-Quds al-Sharif, but it is the very Israeli rule that has
made such a coexistence impossible. Palestine is the
home of all Palestinians â€” Muslims, Christians and
Jews â€” and not a laboratory for the violent whims of
Zionists.
In Afghanistan, there is no military solution to that
countryâs predicament. The universal outrage at the
massacre and genocide being perpetrated there â€”
particularly the tragic killing of Iranian diplomats and a
journalist, as well as at the continued captivity of the
Iranian aid workers in the hands of the Taliban â€” calls
for sober analysis and expeditious action to bring the
perpetrators of these crimes to justice.
Afghanistan, the land of people of dignity and
culture, has now been turned into a haven for violence,
terrorism and the production of and trafficking in
narcotics. The Afghan people, as other peoples in the
world, have the inalienable right to determine their own
destiny and the right to enjoy a broad-based Government
representing all ethnic groups, communities and
tendencies in that country. This is the only way to restore
tranquillity in Afghanistan. This requires resolute
international cooperation in order to inhibit the lucrative
and deadly business of producing and smuggling
narcotics, illicit trafficking in weapons and cultivation of
terrorism. The United Nations, in cooperation with the
Organization of the Islamic Conference and all concerned
States, should bring all the parties to the conflict to the
negotiating table, paving the way for the tyrannized and
destitute Afghan people to freely determine their own
destiny and, backed by solemn global support, should
bring the rogue elements into compliance with the will of
the international community. Simultaneously the
Organization should plan for the mobilization of requisite
international assistance for the reconstruction of
Afghanistan once the necessary political conditions are in
place.
6


In Kosovo, the legitimate rights of the embattled
people should be recognized, and the Yugoslav Government
should be made to respect these rights.
Honest and sincere efforts to combat terrorism in all
its forms and manifestations, including state terrorism,
constitute another important priority for the Government of
the Islamic Republic of Iran. Terrorism is a product of
desperation and nihilism. In a world swirling in the orbit of
violence and oppression, serious combat against terrorism
will not advance beyond the realm of words and slogans.
The eradication of terrorism must be concurrent with a
global search for justice.
This assertion should in no way be interpreted as a
justification for any form of terrorism. As required by our
religious, moral and cultural values and norms, we
unequivocally oppose all forms and manifestations of
terrorism, and we shall combat it vigorously and earnestly.
In our view, in order to eradicate this menace, we should
engage in serious and transparent international cooperation
to combat terrorism, and at the same time redouble our
efforts to attain the objective of global justice.
At the threshold of the third millennium, the world
also needs to be liberated from the nightmare of nuclear
war and weapons of mass destruction. Recent nuclear tests
in our region, which have led to further complications,
make this all the more imperative. We should all realize
that the idea of attaining security through the acquisition of
such armaments is nothing but an illusion.
The manifestation of a resolute global determination
to eliminate all existing arsenals of weapons of mass
destruction within an agreed time-frame would provide a
clear objective and lend credence and add dynamism to the
international efforts against the production and proliferation
of these deadly weapons. The establishment of zones free
from weapons of mass destruction, particularly in the
Middle East, constitutes an appropriate first step in
alleviating tension and mistrust emanating from these
weapons. We in the Islamic Republic of Iran, as victims of
the use of weapons of mass destruction, are more cognizant
than anyone else of their horrifying impact. We shall thus
stay at the forefront of international efforts to establish and
strengthen universal arrangements for their destruction.
Security, development and prosperity in the third
world require the promotion of cooperation and the
utilization of proven arrangements and mechanisms for
confidence-building. In this regard, it is encouraging that
the Eighth Islamic Summit Conference in Tehran, cognizant
of this necessity, established an appropriate mechanism to
foster confidence through dialogue among Islamic
countries.
As a first step in this direction, I invite our
neighbours in the Persian Gulf region, who have
witnessed two destructive wars in the span of one decade,
to establish a security and cooperation system in the area.
In short, confidence and peace cannot be attained
without a sober revision of the mentality of the cold war.
The advancement and promotion of a culture of peace is
contingent upon the recognition of the constructive role of
nations coupled with avoidance of domination,
unilateralism, confrontation and exclusion.
The Islamic Republic of Iran, in keeping with its
fundamental beliefs and deep-rooted heritage of
civilization, seeks a world blessed with peace and
tranquillity based on human dignity. It has accorded the
highest priority in its foreign policy to the removal of
tension. In line with the principles of the Islamic
revolution, Iran is determined to follow its balanced
policy of expanding relations with its neighbours and
other countries on the basis of respect for independence
and equality of rights.
Comprehensive peace, over and above peace among
human beings, also calls for peace between mankind and
nature, which in turn requires that mankind bring to a halt
the systematic devouring of nature and instead emphasizes
the coordination of man and nature. The preservation of
the environment, as the common natural heritage of
mankind, constitutes a most important priority of the
coming century.
Before concluding, I would like to emphasize the
paramount role of the family, women and youth in the
making of a better tomorrow and the consolidation of the
foundations of civil society throughout the globe.
The family is the unique setting for human progress
and the development of the personal and social identity of
individuals. Regrettably, today, especially in the
industrialized countries, the foundations of home and
family have been undermined, threatening the emotional,
material and spiritual health of human life. A global effort
is required to confront this danger, lest the flames of this
centre of warmth, affection and education be gradually
dimmed by the cold and vicious winds of alluring
facades, lust and material gain.
7


Efforts at the global level geared to the promotion and
strengthening of respect for women and their rights require
a critical reassessment of the traditional and inappropriate
views about women. The traditional outlook, based on the
erroneous notion of the superiority of men over women,
does injustice to men, women and humanity as a whole.
Equally nefarious is the view that disregards the differences
between men and women. We should recognize that both
men and women are valuable components of humanity who
equally possess the potential for intellectual, social, cultural
and political development, and that comprehensive and
sustainable development is possible only through the active
participation of both men and women in social life.
At the threshold of the new millennium, the United
Nations should have faith in the new generation, to whom
the next century belongs. It should thus be prepared to
accept and embrace the requirements of believing in youth.
Let us bring ourselves to accept that we are not custodians
of youth and that the young do have the right to enjoy the
social process of growth and development, a right they
should exercise consciously and wilfully. With such a new
perspective, and drawing upon the dynamic ability and
intellectual capability of the new generation, we can
together chart a much better and brighter future for the next
century.








